               Case 4:18-cv-00524-HSG Document 92 Filed 01/04/19 Page 1 of 3



 1 JEAN E. WILLIAMS
   Deputy Assistant Attorney General
 2 Environment and Natural Resources Division
   United States Department of Justice
 3
   CORINNE SNOW (TX Bar No. 24083883)
 4 REBECCA JAFFE (NC Bar No. 40726)
   601 D St. NW, 3rd Floor
 5 Washington, D.C. 20004
   Tel: (202) 305-0258
 6 Fax: (202) 305-0506
   corinne.v.snow@usdoj.gov
 7
   rebecca.jaffe@usdoj.gov
 8 Counsel for Federal Defendants

 9                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11                                                     )
      STATE OF CALIFORNIA, et al.,                     )
12                                                     )
13            Plaintiffs,                              )
                                                       )
14                             v.                      )
                                                       )
15    U.S. BUREAU OF LAND                              )
      MANAGEMENT, et al.                               )   Case No. 4:18-cv-00521-HSG (related)
16                                                     )
17          Defendants.                                )   Case No. 4:18-cv-00524-HSG (related)
      _________________________________                )
18                                                     )   FEDERAL DEFENDANTS’ NOTICE OF
      SIERRA CLUB, et al.,                             )   REVISED PRODUCTION SCHEDULE
19                                                     )   FOR ADMINISTRATIVE RECORD
              Plaintiffs,                              )
20                                                     )
21                             v.                      )
                                                       )
22    RYAN ZINKE, et al.                               )
                                                       )
23            Defendants.                              )
                                                       )
24

25

26

27

28
     Fed. Defs.’ Notice of Revised Production Schedule for Admin. R.
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG
               Case 4:18-cv-00524-HSG Document 92 Filed 01/04/19 Page 2 of 3



 1
             On October 9, 2018, Federal Defendants lodged the original administrative record for the Bureau
 2
     of Land Management’s (“BLM”) 2017 Rule, 82 Fed. Reg. 61,924, rescinding the 2015 Rule titled
 3
     “Hydraulic Fracturing on Federal and Indian Lands,” 80 Fed. Reg. 16,128. ECF Nos. 83, 84. Federal
 4
     Defendants later amended that original administrative record to include: (1) the administrative record
 5
     for the 2015 Rule; (2) a collection of 1,191 documents drawn from a thumb drive that Environmental
 6
     Plaintiffs had submitted during the public comment period and that BLM had inadvertently omitted from
 7
     the record; (3) three documents that were referenced in emails in the administrative record but had been
 8
     inadvertently omitted from the record; and (4) three documents that the Environmental Plaintiffs had
 9
     obtained through Freedom of Information Act requests (collectively, the “Amended Record”). The
10
     Amended Record will also contain properly redacted or withheld versions of eight privileged documents
11
     that Federal Defendants are clawing back from the original record. Federal Defendants originally
12
     planned to ship the Amended Record on January 4, 2019 to arrive on January 7, 2019. See Civ. 18-524,
13
     ECF No. 90 at 3 n.2; Civ 18-521, ECF No. 92 at 3 n.2.
14
             At the end of the day on December 21, 2018, the appropriations act that had been funding the
15
     Department of Justice expired and appropriations to the Department lapsed. The same is true for several
16
     other Executive agencies, including Federal Defendant the Department of the Interior. The Department
17
     of Justice does not know when funding will be restored by Congress. Absent an appropriation,
18
     Department of Justice attorneys and employees of the Department of the Interior are prohibited from
19
     working, even on a voluntary basis, except in very limited circumstances, including “emergencies
20
     involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.
21
             Accordingly, Federal Defendants cannot produce the Amended Record by January 7, 2019. All
22
     parties have communicated that they do not object to an extension of the Amended Record production
23
     schedule. Federal Defendants will produce the Amended Record promptly after funding is restored.
24

25
                                                      Respectfully submitted,
26
                                                      JEAN E. WILLIAMS
27                                                    Deputy Assistant Attorney General
28
     Fed. Defs.’ Notice of Revised Production Schedule for Admin. R.                                 1
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG
               Case 4:18-cv-00524-HSG Document 92 Filed 01/04/19 Page 3 of 3



 1 Date: January 4, 2019                              _/s/ Rebecca Jaffe      ___
                                                      Environment and Natural Resources Division
 2                                                    United States Department of Justice
                                                      CORINNE SNOW (TX Bar No. 24083883)
 3                                                    REBECCA JAFFE (NC Bar No. 40726)
 4                                                    601 D St. NW, 3rd Floor
                                                      Washington, D.C. 20004
 5                                                    Tel: (202) 305-0258
                                                      Fax: (202) 305-0506
 6                                                    rebecca.jaffe@usdoj.gov
                                                      corinne.v.snow@usdoj.gov
 7                                                    Counsel for Defendants
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Fed. Defs.’ Notice of Revised Production Schedule for Admin. R.                               2
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Zinke, 4:18-cv-00524-HSG
